Dismissed and Opinion Filed February 27, 2018




                                             Court of Appeals
                                                              S     In The


                                      Fifth District of Texas at Dallas
                                                          No. 05-17-01095-CV

      APOLLEON E. ALEXANDER, AND PAMELA ALEXANDER, Appellants
                                V.
   WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST AS
  OWNER TRUSTEE OF THE RESIDENTIAL CREDIT OPPORTUNITIES TRUST III,
                              Appellee

                                    On Appeal from the County Court at Law No. 4
                                                Dallas County, Texas
                                        Trial Court Cause No. CC-17-04247-D

                                            MEMORANDUM OPINION
                           Before Chief Justice Wright, Justice Evans, and Justice Brown
                                         Opinion by Chief Justice Wright
            Appellants’ brief in this case is overdue. After appellants failed to respond to the Court’s

inquiry regarding the reporter’s record, we ordered the appeal submitted without a reporter’s

record.1 By postcard dated January 16, 2018, we notified appellants the time for filing their brief

had expired. We directed appellants to file a brief and an extension motion within ten days. We

cautioned appellants that failure to file a brief and an extension motion would result in the dismissal

of this appeal without further notice.2 To date, appellants have not filed a brief, filed an extension

motion, or otherwise corresponded with the Court regarding the status of this appeal.


     1
         The notice was returned to the Court as undeliverable and attempts to contact appellants by telephone were unsuccessful.
      2
        The notice was initially emailed, but was not deliverable. A clerk of the court then left a voice message for appellants and then sent the
notice via the United States Postal Service.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE


171095F.P05




                                               –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 APOLLEON E. ALEXANDER AND                         On Appeal from the County Court at Law
 PAMELA ALEXANDER, Appellants                      No. 4, Dallas County, Texas
                                                   Trial Court Cause No. CC-17-04247-D.
 No. 05-17-01095-CV        V.                      Opinion delivered by Chief Justice Wright.
                                                   Justices Evans and Brown participating.
 WILMINGTON SAVINGS FUND
 SOCIETY, FSB, D/B/A CHRISTIANA
 TRUST AS OWNER TRUSTEE OF THE
 RESIDENTIAL CREDIT
 OPPORTUNITIES TRUST III, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

      It is ORDERED that appellee WILMINGTON SAVINGS FUND SOCIETY, FSB,
D/B/A CHRISTIANA TRUST AS OWNER TRUSTEE OF THE RESIDENTIAL CREDIT
OPPORTUNITIES TRUST III recover its costs of this appeal from appellants APOLLEON E.
ALEXANDER AND PAMELA ALEXANDER.


Judgment entered February 27, 2018.




                                             –3–